           Case 1:92-cr-00019-VEC Document 110 Filed 03/16/21 Page 1 of 4
                                                                 USDC SDNY
                                                                 DOCUMENT
                                                                 ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                     DOC #:
SOUTHERN DISTRICT OF NEW YORK                                    DATE FILED: 3/16/2021
 ------------------------------------------------------------, X
 UNITED STATES OF AMERICA,                                     :
                                                               :  92-CR-0019
                            -against-                          :
                                                               :    ORDER
 DOMINGO ROSARIO FIGUEROA,                                     :
                                                               :
                                             Defendant.        :
 ------------------------------------------------------------ X

VALERIE CAPRONI, United States District Judge:

       WHEREAS on February 7, 2020, Defendant moved to vacate his convictions on Counts

Six, Seven, and Eight pursuant to 28 U.S.C. § 2255. See 16-CV-4469, Dkt. 29;

       WHEREAS on May 6, 2020 this Court vacated Defendant’s § 924(c) conviction on

Count Six, denied the balance of the petition, and ordered resentencing. See 16-CV-4469, Dkt.

37;

       WHEREAS Defendant’s resentencing was adjourned sine die due to logistical difficulties

of scheduling this proceeding remotely in light of the COVID-19 pandemic;

       IT IS HEREBY ORDERED THAT:

          1. Defendant’s sentence is VACATED. Defendant’s resentencing is scheduled for

              March 30, 2021 at 10:00 a.m. Links to appear by video will be sent to the

              parties directly.

          2. Members of the public may attend the resentencing by dialing 415-527-5035,

              using the Meeting ID 199 048 9987 and the password 93932393. Any recording

              or retransmission of the resentencing is strictly prohibited.
       Case 1:92-cr-00019-VEC Document 110 Filed 03/16/21 Page 2 of 4




         3. No later than March 26, 2021, defense counsel must file either an executed

            waiver (attached to this Order) or a letter requesting that the resentencing be

            rescheduled as an in-person conference on a date convenient to all parties.



SO ORDERED.
                                                     _________________________________
Date: March 16, 2021                                  VALERIE CAPRONI
      New York, NY                                   United States District Judge




                                            2 of 4
          Case 1:92-cr-00019-VEC Document 110 Filed 03/16/21 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
UNITED STATES OF AMERICA
                                                                     WAIVER OF RIGHT TO BE
                          -v-                                        PRESENT AT CRIMINAL
                                                                         PROCEEDING
                                 ,
                                    Defendant.                             -CR-      ( )( )
-----------------------------------------------------------------X

Check Proceeding that Applies

____    Sentence

        I understand that I have a right to appear before a judge in a courtroom in the Southern
        District of New York at the time of my sentence and to speak directly in that courtroom to
        the judge who will sentence me. I am also aware that the public health emergency created
        by the COVID-19 pandemic has interfered with travel and restricted access to the federal
        courthouse. I do not wish to wait until the end of this emergency to be sentenced. I have
        discussed these issues with my attorney and willingly give up my right to be present, at the
        time my sentence is imposed, in the courtroom with my attorney and the judge who will
        impose that sentence. By signing this document, I wish to advise the court that I willingly
        give up my right to appear in a courtroom in the Southern District of New York for my
        sentencing proceeding as well as my right to have my attorney next to me at the time of
        sentencing on the following conditions. I want my attorney to be able to participate in the
        proceeding and to be able to speak on my behalf at the proceeding. I also want the ability
        to speak privately with my attorney at any time during the proceeding if I wish to do so.


Date:            ____________________________
                 Signature of Defendant


                 ____________________________
                 Print Name


I hereby affirm that I am aware of my obligation to discuss with my client the charges against my
client, my client’s rights to attend and participate in the criminal proceedings encompassed by this
waiver, and this waiver and consent form. I affirm that my client knowingly and voluntarily
consents to the proceedings being held with my client and me both participating remotely.




                                                      3 of 4
         Case 1:92-cr-00019-VEC Document 110 Filed 03/16/21 Page 4 of 4




Date:          ____________________________
               Signature of Defense Counsel


               ____________________________
               Print Name


Addendum for a defendant who requires services of an interpreter:

I used the services of an interpreter to discuss these issues with the defendant. The interpreter also
translated this document, in its entirety, to the defendant before the defendant signed it. The
interpreter’s name is: _______________________.


Date:          _________________________
                  Signature of Defense Counsel



Accepted:      ________________________
               Signature of Judge
               Date:




                                                4 of 4
